Order entered October 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00560-CV

                          PHYLLIS M. REESE, ET AL., Appellants

                                                V.

                             BANK OF AMERICA, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-00480-201

                                            ORDER
       We GRANT appellee’s October 14, 2013 unopposed motion for an extension of time to

file a brief. Appellee shall file its brief on or before November 15, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE